

116 HR 7651 IH: Healthy Skies Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7651IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Mr. Norman (for himself, Mr. Budd, and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo require the Transportation Security Administration to conduct a pilot program to screen all passengers for their temperatures before such passengers proceed through security, and for other purposes.1.Short titleThis Act may be cited as the Healthy Skies Act. 2.TSA temperature screening pilot program(a)In generalIn order to promote the safety of the traveling public during the COVID-19 public health emergency or other pandemic or public health emergency, the Administrator of the Transportation Security Administration (the Administrator) shall carry out a pilot program at a minimum of 10 airports selected by the Administrator to establish and test procedures to screen all passengers for their temperatures before such passengers proceed through security into the sterile area. If the temperature of a passenger exceeds the guidance for what constitutes a fever issued by the Centers for Disease Control and Prevention at the time such temperature screening is carried out, the Administrator shall, notwithstanding any other provision of law, not permit such passenger to enter the sterile area.(b)ConsiderationIn carrying out the pilot program under subsection (a), the Administrator shall consider a resolution process for identifying medical conditions unrelated to COVID-19 that could result in a temperature that exceeds CDC guidance.(c)ReportAt the conclusion of the pilot program under subsection (a), the Administrator shall submit to Congress a report on the findings of the program, including lessons learned and how such lessons may be applied in a future pandemic or other public health emergency.(d)SunsetThis section shall terminate on the date of the termination of the COVID-19 public health emergency, as specified by the Secretary of Health and Human Services consistent with section 319 of the Public Health Service Act (42 U.S.C. 247d).